Exhibit 10.1
NINTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
among
Apartment Investment and Management Company,
AIMCO Properties, L.P., and
AIMCO/Bethesda Holdings, Inc.,
as the Borrowers,
the Guarantors and
Pledgors named herein,
Bank of America, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer
and
The Other Financial
Institutions Party Hereto
Dated as of May 14, 2010
BANC OF AMERICA SECURITIES LLC
and
KEYBANC CAPITAL MARKETS
as Joint-Lead Arrangers
and
Joint Book Managers and Bookrunners

 

 



--------------------------------------------------------------------------------



 



NINTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
This NINTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
(this “Amendment”) is dated as of May 14, 2010 and entered into by and among
APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation (the
“REIT”), AIMCO PROPERTIES, L.P., a Delaware limited partnership (“AIMCO”), and
AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation (“AIMCO/Bethesda”) (the
REIT, AIMCO and AIMCO/Bethesda collectively referred to herein as “Borrowers”),
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent (in such
capacity, “Administrative Agent”) and as Swing Line Lender and L/C Issuer, and
the Lenders party hereto, and is made with reference to that certain Amended and
Restated Senior Secured Credit Agreement, dated as of November 2, 2004, by and
among Borrowers, each lender from time to time party thereto, BANK OF AMERICA,
N.A., as Administrative Agent and as Swing Line Lender and L/C Issuer, and
KeyBank National Association, as Syndication Agent (the “Original Credit
Agreement”), as amended by that certain First Amendment to Amended and Restated
Senior Secured Credit Agreement, dated June 16, 2005 (the “First Amendment”), as
amended by that certain Second Amendment to Amended and Restated Senior Secured
Credit Agreement, dated March 22, 2006 (the “Second Amendment”), as amended by
that certain Third Amendment to Amended and Restated Senior Secured Credit
Agreement, dated August 31, 2007 (“Third Amendment”), as amended by that certain
Fourth Amendment to Amended and Restated Senior Secured Credit Agreement, dated
September 14, 2007 (“Fourth Amendment”), as amended by that certain Fifth
Amendment to Amended and Restated Senior Secured Credit Agreement, dated
September 9, 2008 (“Fifth Amendment”), as amended by that certain Sixth
Amendment to Amended and Restated Senior Secured Credit Agreement, dated May 1,
2009 (“Sixth Amendment”), as amended by that certain Seventh Amendment to
Amended and Restated Senior Credit Agreement, dated August 4, 2009 (“Seventh
Amendment”), and as amended by that certain Eighth Amendment to Amended and
Restated Senior Credit Agreement, dated February 3, 2010 (“Eighth Amendment”)
(the Original Credit Agreement as amended by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
Seventh Amendment and Eighth Amendment is referred to as the “Credit Agreement”;
and the Credit Agreement as amended by this Amendment is referred to as the
“Amended Agreement”). Capitalized terms used in this Amendment shall have the
meanings set forth in the Credit Agreement unless otherwise defined herein.
RECITALS
WHEREAS, Borrowers desire to amend the Credit Agreement as more particularly set
forth below;
WHEREAS, pursuant to the Credit Agreement, the amendments set forth herein
require the consent of the Revolving Lenders, the L/C Issuer and the Required
Lenders, and the Revolving Lenders, the L/C Issuer and the Required Lenders have
consented hereto;

 

2



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein, the parties agree as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
Amendment to Section 2.03. Section 2.03(a)(ii)(B) of the Credit Agreement shall
be amended by the deleting the phrase “the Letter of Credit Expiration Date” and
replacing it with “April 23, 2012.”
Section 2. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective (as of the “Ninth Amendment Effective
Date”) at such time that all of the following conditions are satisfied:
2.1 The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each of (i) the Borrowers, (ii) the
Administrative Agent, (iii) the L/C Issuer, (iv) the Revolving Lenders (or the
Revolving Lenders shall have consented to the execution of the Amendment by
providing their counterpart signatures hereto or their consent hereto to the
Administrative Agent) and (v) the Required Lenders (or the Required Lenders
shall have consented to the execution of the Amendment by providing their
counterpart signatures hereto or their consent hereto to the Administrative
Agent);
2.2 Guarantors and the Borrowers and Subsidiaries of the Borrowers party to the
Pledge Agreements as “Pledgors” (the “Pledgors”) shall have executed this
Amendment with respect to Section 5 and such other documents reasonably required
by Administrative Agent; and
2.3 Borrowers and the Pledgors shall have delivered such other assurances,
certificates, documents or consents as the Administrative Agent, the L/C Issuer,
the Swing Line Lender, the Revolving Lenders or the Required Lenders reasonably
may require.
Section 3. BORROWERS’ REPRESENTATIONS AND WARRANTIES
In order to induce the Revolving Lenders, the L/C Issuer and the Required
Lenders to consent to this Amendment and to amend the Credit Agreement in the
manner provided herein, Borrowers represent and warrant to Administrative Agent
and to each Revolving Lender, the L/C Issuer and each Required Lender that the
following statements are true, correct and complete:
3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Ninth Amendment
Effective Date;
3.2 Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary action on the part of Borrowers and the other parties delivering any
of such documents, as the case may be.

 

3



--------------------------------------------------------------------------------



 



3.3 No Default. After giving effect to this Amendment, no Default or Event of
Default exists under the Amended Agreement as of the Ninth Amendment Effective
Date. Further, after giving effect to this Amendment, no Default or Event of
Default would result under the Amended Agreement from the consummation of this
Amendment;
3.4 No Conflict. The execution, delivery and performance by Borrowers, Pledgors
and Guarantors of this Amendment and the performance of the Amended Agreement by
Borrowers, does not and will not (i) violate any provision of any applicable
material law or any governmental rule or regulation applicable to Borrowers,
Pledgors, Guarantors or any of their Subsidiaries except as could not reasonably
be expected to have a Material Adverse Effect, the Organization Documents of
Borrowers, Pledgors, Guarantors or any of their Subsidiaries or any order,
judgment or decree of any court or other Governmental Authority binding on
Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrowers, Pledgors, Guarantors or
any of their Subsidiaries except as could not reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries not otherwise permitted by the Amended
Agreement except as could not reasonably be expected to have a Material Adverse
Effect, or (iv) require any approval of members or stockholders or any approval
or consent of any Person under any Contractual Obligation of Borrowers,
Pledgors, Guarantors or any of their Subsidiaries, except for such approvals or
consents which have been or will be obtained on or before the Ninth Amendment
Effective Date or except for such approvals or consents which, if not obtained,
are not reasonably expected to result in a Material Adverse Effect;
3.5 Governmental Consents. The execution and delivery by Borrowers, Guarantors
and Pledgors of this Amendment and the performance by Borrowers, Guarantors and
Pledgors under the Amended Agreement does not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body, except for filings or recordings in respect of the Liens created pursuant
to the Loan Documents and except as may be required, in connection with the
disposition of any Collateral, by laws generally affecting the offering and sale
of securities;
3.6 Binding Obligation. The Amended Agreement has been duly executed and
delivered by Borrowers and is enforceable against Borrowers, in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and
3.7 Incorporation of Representations and Warranties From Amended Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Article V of the Amended Agreement are and will be true, correct
and complete in all material respects on and as of the Ninth Amendment Effective
Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

 

4



--------------------------------------------------------------------------------



 



Section 4. MISCELLANEOUS
4.1 Reference to and Effect on the Amended Agreement and the Other Loan
Documents.
A. On and after the Ninth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.
B. Except as specifically amended by this Amendment, the Amended Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
C. The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Amended Agreement or any of the other Loan Documents.
4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs, fees and
expenses incurred by Administrative Agent and its counsel with respect to this
Amendment and the documents and transactions contemplated hereby shall be for
the account of Borrowers. The Borrowers hereby agree to pay the reasonable fees,
cost and expenses of Administrative Agent’s counsel in connection with this
Amendment concurrently with or promptly but in no event later than 30 days after
submission of an invoice with respect to such reasonable fees, costs and
expenses.
4.3 Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
4.4 Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and Administrative Agent, and receipt by
Borrowers and Administrative Agent of written, facsimile, electronic image scan
(e.g., “PDF” or “tif”) transmission or telephonic notification of such execution
and authorization of delivery thereof.
4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to this amendment to the Amended
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.

 

5



--------------------------------------------------------------------------------



 



4.6 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.
Section 5. ACKNOWLEDGEMENT AND CONSENT
5.1 Guarantors are party to that certain Continuing Guaranty (as amended from
time to time), dated as of November 2, 2004, pursuant to which Guarantors have
guarantied the Obligations. Pledgors are party to that certain Security
Agreement (Securities) made by Borrowers (as amended from time to time) and
Security Agreement (Securities) made by certain other Pledgors (as amended from
time to time), dated as of November 2, 2004, pursuant to which Pledgors have
pledged the Collateral as security for the Indebtedness (as defined in the
applicable Pledge Agreement).
5.2 Each Guarantor and each Pledgor hereby acknowledges that it has reviewed the
terms and provisions of the Amended Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Guaranty to which it is a party or otherwise
bound, and each Pledgor hereby confirms that the Pledge Agreement to which it is
a party or otherwise bound, will continue to guaranty or secure, as the case may
be, to the fullest extent possible the payment and performance of all of the
“Guaranteed Obligations” (as defined in the applicable Guaranty) or the
“Indebtedness” (as defined in the applicable Pledge Agreement), as the case may
be, including without limitation the payment and performance of all such
“Guaranteed Obligations” or “Indebtedness”, as the case may be, with respect to
the Obligations of Borrowers now or hereafter existing under or in respect of
the Amended Agreement and the Notes defined therein.
5.3 Each Guarantor acknowledges and agrees that any Guaranty to which it is a
party or otherwise bound, and each Pledgor acknowledges and agrees that the
Pledge Agreement to which it is a party or otherwise bound, shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor and each Pledgor represents and
warrants that all representations and warranties contained in the Guaranty
and/or the Pledge Agreement, as the case may be, to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Ninth Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
5.4 Each Guarantor and each Pledgor (other than the Borrowers) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor or such Pledgor, as the case may be, is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Amended Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor or such
Pledgor to any future amendments to the Amended Agreement.
[Signatures on Following Pages]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

                  BORROWERS:   APARTMENT INVESTMENT AND MANAGEMENT COMPANY,    
    a Maryland corporation    
 
                    By:   /s/ Patti K. Fielding                           Patti
K. Fielding             Executive Vice President and Treasurer    
 
                    AIMCO PROPERTIES, L.P.,         a Delaware limited
partnership    
 
                    By:   AIMCO-GP, INC.,             a Delaware corporation    
    Its:   General Partner    
 
               
 
      By:   /s/ Patti K. Fielding    
 
         
 
Patti K. Fielding    
 
          Executive Vice President and Treasurer    
 
                    AIMCO/BETHESDA HOLDINGS, INC.,         a Delaware
corporation    
 
                    By:   /s/ Patti K. Fielding                           Patti
K. Fielding             Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)



 

 



--------------------------------------------------------------------------------



 



PLEDGORS (for purposes of Section 5 only):

                      APARTMENT INVESTMENT AND MANAGEMENT COMPANY,         a
Maryland corporation, as Pledgor    
 
                    By:   /s/ Patti K. Fielding                           Patti
K. Fielding             Executive Vice President and Treasurer    
 
                    AIMCO PROPERTIES, L.P.,         a Delaware limited
partnership, as Pledgor    
 
                    By:   AIMCO-GP, INC.,             a Delaware corporation    
    Its:   General Partner    
 
               
 
      By:   /s/ Patti K. Fielding    
 
         
 
Patti K. Fielding    
 
          Executive Vice President and Treasurer    
 
                    AIMCO/BETHESDA HOLDINGS, INC.,         a Delaware
corporation, as Pledgor    
 
                    By:   /s/ Patti K. Fielding                           Patti
K. Fielding             Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                  AIMCO/IPT, INC.,
a Delaware corporation,    
 
                NHP A&R SERVICES, INC.,
a Virginia corporation    
 
                NHP REAL ESTATE CORPORATION,
a Delaware corporation    
 
                AIMCO HOLDINGS QRS, INC.,
a Delaware corporation    
 
                NHPMN-GP, INC.,
a Delaware corporation    
 
                LAC PROPERTIES QRS II INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Patti K. Fielding    
 
     
 
Patti K. Fielding    
 
      Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                              AIMCO LP LA, LP,             a Delaware limited
partnership    
 
                            By:   AIMCO LA QRS, Inc.,                 a Delaware
corporation             Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                            GP-OP PROPERTY MANAGEMENT, LLC,             a
Delaware limited liability company    
 
                            By:   AIMCO Properties, L.P.,                 a
Delaware limited partnership,    
 
      Its:   Member    
 
                   
 
          By:   AIMCO-GP, Inc.,    
 
              a Delaware corporation,    
 
          Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                          AIMCO GP LA, L.P.,         a Delaware limited
partnership    
 
                        By:   AIMCO-GP, INC.,             a Delaware
corporation,         Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                        LAC PROPERTIES OPERATING PARTNERSHIP, L.P.,         a
Delaware limited partnership    
 
                        By:   AIMCO GP LA, L.P.,             a Delaware limited
partnership,         Its:   General Partner    
 
                            By:   AIMCO-GP, INC.,                 a Delaware
corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    
 
                        AIC REIT PROPERTIES LLC,         a Delaware limited
liability company    
 
                        By:   AIMCO Properties, L.P.,             a Delaware
limited partnership,         Its:   Managing Member    
 
                            By:   AIMCO-GP, INC.,                 a Delaware
corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                              AMBASSADOR APARTMENTS, L.P.         a Delaware
limited partnership    
 
                            By:   AIMCO QRS GP, LLC,             a Delaware
limited liability company         Its:   General Partner    
 
                                By:   AIMCO Properties, L.P.,                 a
Delaware limited partnership,             Its:   Member    
 
                                    By:   AIMCO-GP, Inc.,                     a
Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                 
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    
 
                            AIMCO HOLDINGS, L.P.         a Delaware limited
partnership    
 
                            By:   AIMCO Holdings QRS, Inc.,             a
Delaware corporation,         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                            AMBASSADOR FLORIDA PARTNERS LIMITED PARTNERSHIP,    
    a Delaware limited partnership    
 
                            By:   Ambassador Florida Partners, Inc.,            
a Delaware corporation,         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding                 Executive Vice President and
Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)



 

 



--------------------------------------------------------------------------------



 



                              LAC PROPERTIES SUB LLC,         a Delaware limited
liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,  
          a Delaware limited partnership,         Its:   Managing Member    
 
                                By:   AIMCO GP LA, L.P.,                 a
Delaware limited partnership,             Its:   General Partner    
 
                                    By:   AIMCO-GP, Inc.,                     a
Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                 
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    
 
                            LAC PROPERTIES GP I LLC         a Delaware limited
liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,  
          a Delaware limited partnership,         Its:   Managing Member    
 
                                By:   AIMCO GP LA, L.P.,                 a
Delaware limited partnership,             Its:   General Partner    
 
                                    By:   AIMCO-GP, Inc.,                     a
Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                 
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



GUARANTORS (for purposes of Section 5 only):

                  AIMCO EQUITY SERVICES, INC.,
a Virginia corporation

AIMCO HOLDINGS QRS, INC.,
a Delaware corporation

AIMCO-LP TRUST
a Delaware trust

AIMCO PROPERTIES FINANCE CORP.,
a Delaware corporation

AMBASSADOR I, INC.,
a Delaware corporation

AMBASSADOR VIII, INC.,
a Delaware corporation

ANGELES REALTY CORPORATION II,
a California corporation

CONCAP EQUITIES, INC.,
a Delaware corporation

NHP A&R SERVICES, INC.,
a Virginia corporation

NHPMN STATE MANAGEMENT, INC.,
a Delaware corporation

NHP MULTI-FAMILY CAPITAL CORPORATION,
a District of Columbia corporation

AIMCO-GP, INC.,
a Delaware corporation

NHPMN-GP, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Patti K. Fielding    
 
     
 
Patti K. Fielding    
 
      Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                              AIMCO IPLP, L.P.,         a Delaware limited
partnership    
 
                            By:   AIMCO/IPT, Inc.,             a Delaware
corporation         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                            AIMCO HOLDINGS, L.P.,         a Delaware limited
partnership    
 
                            By:   AIMCO Holdings QRS, Inc.,             a
Delaware corporation,         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                            AMBASSADOR CRM FLORIDA PARTNERS LIMITED PARTNERSHIP,
        a Delaware limited partnership    
 
                            By:   Ambassador Florida Partners Limited
Partnership,             a Delaware limited partnership         Its:   General
Partner    
 
                                By:   Ambassador Florida Partners, Inc.,        
        a Delaware corporation             Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                 
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)



 

 



--------------------------------------------------------------------------------



 



                          AMBASSADOR APARTMENTS, L.P.         a Delaware limited
partnership    
 
                        By:   AIMCO QRS GP, LLC,             a Delaware limited
liability company,         Its:   General Partner    
 
                            By:   AIMCO Properties, L.P.,                 a
Delaware limited partnership,             Its:   Member    
 
                   
 
          By:   AIMCO-GP, Inc.,    
 
              a Delaware corporation,    
 
          Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    
 
                        LAC PROPERTIES OPERATING PARTNERSHIP, L.P.,         a
Delaware limited partnership    
 
                        By:   AIMCO GP LA, L.P.,             a Delaware limited
partnership         Its:   General Partner    
 
                            By:   AIMCO-GP, Inc.,                 a Delaware
corporation             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                          GP-OP PROPERTY MANAGEMENT, LLC         a Delaware
limited liability company    
 
                        By:   AIMCO Properties, L.P.,             a Delaware
limited partnership,         Its:   Member    
 
                            By:   AIMCO-GP, Inc.,                 a Delaware
corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    
 
                        NHPMN MANAGEMENT, L.P.,         a Delaware limited
partnership    
 
                        By:   NHPMN-GP, Inc.             a Delaware corporation,
        Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                        NHPMN MANAGEMENT, LLC,         a Delaware limited
liability company    
 
                        By:   AIMCO/Bethesda Holdings, Inc.,             a
Delaware corporation,         Its:   Member    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding                 Executive Vice President and
Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)



 

 



--------------------------------------------------------------------------------



 



                          OP PROPERTY MANAGEMENT, L.P.,     a Delaware limited
partnership
 
                        By:   NHPMN-GP, Inc.,             a Delaware corporation
        Its:   Managing General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                        OP PROPERTY MANAGEMENT, LLC,     a Delaware limited
liability company
 
                        By:   AIMCO Properties, L.P.,             a Delaware
limited partnership         Its:   Member    
 
                            By:   AIMCO-GP, Inc.,                 a Delaware
corporation             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
             
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                                  LAC PROPERTIES GP I LIMITED PARTNERSHIP,      
  a Delaware limited partnership    
 
                                By:   LAC Properties GP I LLC,             a
Delaware limited liability company         Its:   General Partner    
 
                                    By:   LAC Properties Operating Partnership,
L.P.,                 a Delaware limited partnership             Its:   Managing
Member    
 
                                        By:   AIMCO GP LA, L.P.,                
    a Delaware limited partnership                 Its:   General Partner    
 
                                            By:   AIMCO-GP, Inc.,              
          a Delaware corporation                     Its:   General Partner    
 
                           
 
                  By:   /s/ Patti K. Fielding    
 
                     
 
Patti K. Fielding    
 
                      Executive Vice President and Treasurer    
 
                                LAC PROPERTIES GP II LIMITED PARTNERSHIP,      
  a Delaware limited partnership    
 
                                By:   LAC Properties QRS II Inc.,             a
Delaware corporation,         Its:   General Partner    
 
                                    By:   /s/ Patti K. Fielding                
                  Patti K. Fielding                 Executive Vice President and
Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                      AIMCO SELECT PROPERTIES, L.P.,         a Delaware limited
partnership    
 
                    By:   AIMCO/Bethesda Holdings, Inc.,             a Delaware
corporation,         Its:   General Partner    
 
               
 
      By:   /s/ Patti K. Fielding    
 
         
 
Patti K. Fielding    
 
          Executive Vice President and Treasurer    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA:   BANK OF AMERICA, N.A.,         as
Administrative Agent    
 
           
 
  By:   /s/ Kathleen M. Carry    
 
     
 
Kathleen M. Carry    
 
      Vice President    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



              L/C ISSUER:   BANK OF AMERICA, N.A.,         as L/C Issuer    
 
           
 
  By:   /s/ James P. Johnson    
 
     
 
James P. Johnson    
 
      Senior Vice President    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ James P. Johnson         James P. Johnson        Senior Vice
President   

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
as Syndication Agent And Lender
      By:   /s/ Christopher T. Neil         Christopher T. Neil        Senior
Relationship Manager   

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,         Successor-by-merger to        
Wachovia Bank, N.A.         as a Lender    
 
           
 
  By:   /s/ J. Derek Evans    
 
     
 
J. Derek Evans    
 
      Senior Vice President    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            Raymond James Bank, FSB,
as a Lender
      By:   /s/ Thomas G. Scott         Thomas G. Scott        Senior Vice
President   

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                  Landmark II CDO, Limited         Landmark IV, Limited        
By: Aladdin Capital Management LLC         as a Lender    
 
           
 
  By:   /s/ Pallo Blum-Tucker    
 
     
 
Pallo Blum-Tucker    
 
      Authorized Signatory    

(Ninth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 